Exhibit 10.1

 

Execution Copy

 

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of April 9, 2008, and entered into by and among
FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS INC. and its
Subsidiaries listed on the signature pages hereof (collectively, “Borrowers”),
the banks and other financial institutions signatory hereto that are parties as
Lenders to the Credit Agreement referred to below (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent and collateral agent (in such capacity,
the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of September 18, 2007, that certain Third
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of January 16, 2008, and that certain Fourth Amendment to
Third Amended and Restated Credit Agreement and Consent of Guarantors dated as
of March 5, 2008 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Any terms
defined in the Credit Agreement and not defined in this Amendment are used
herein as defined in the Credit Agreement;

 

Whereas, the Borrowers have requested an amendment to the Credit Agreement to
permit them to substitute Term Loan Collateral with cash collateral; and

 

Whereas, the Lenders and the Agent are willing to agree to the amendment
requested by the Borrowers, on the terms and conditions set forth in this
Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:

 


1.     AMENDMENT TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON THE
TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE REPRESENTATIONS AND
WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS AMENDMENT, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 


1.1   AMENDMENT TO SECTION 2.8.  SECTION 2.8 SHALL BE AMENDED BY DELETING SUCH
SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“2.8         Substitution of Collateral with Real Estate.  The Borrowers may
from time to time provide substitute Real Estate collateral (the “Substituted
Property”) for any Collateral constituting Real Estate or any Substituted Cash
Collateral; provided that for each such substitution (a “Property Substitution”)
the following conditions are satisfied with respect to such Property
Substitution and the applicable Substituted Property:

 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BOTH
BEFORE AND AFTER GIVING EFFECT TO SUCH PROPERTY SUBSTITUTION;


 


(B)           THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF AND
BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH PROPERTY SUBSTITUTION;


 


(C)           THE APPLICABLE SUBSTITUTED PROPERTY IS FREE AND CLEAR OF ALL LIENS
OTHER THAN LIENS DESCRIBED IN CLAUSES (A), (B) AND (E) OF THE DEFINITION OF
PERMITTED LIENS;


 


(D)           AGENT SHALL HAVE RECEIVED AN APPRAISAL (IN FORM AND SUBSTANCE AND
BY AN APPRAISER REASONABLY SATISFACTORY TO THE AGENT) FOR THE APPLICABLE
SUBSTITUTED PROPERTY (THE “SUBSTITUTED PROPERTY APPRAISAL”), DATED NO MORE THAN
SIX (6) MONTHS PRIOR TO THE DATE OF SUCH PROPERTY SUBSTITUTION;


 


(E)           THE APPRAISED VALUE OF THE APPLICABLE SUBSTITUTED PROPERTY, AS SET
FORTH IN THE SUBSTITUTED PROPERTY APPRAISAL SHALL BE EQUAL TO OR GREATER THAN
EITHER (X) THE VALUE, AS REASONABLY DETERMINED BY THE AGENT, OF THE PORTION OF
THE COLLATERAL BEING REPLACED, TO THE EXTENT THE SAME IS REAL ESTATE OR
(Y) APPROXIMATELY 100%, AS REASONABLY DETERMINED BY THE AGENT, OF THE AMOUNT OF
THE COLLATERAL BEING REPLACED, TO THE EXTENT THE SAME IS SUBSTITUTED CASH
COLLATERAL (THE “REPLACED PROPERTY”);


 


(F)            THE AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING:


 


(I)                   A FULLY EXECUTED MORTGAGE (THE “SUBSTITUTED PROPERTY
MORTGAGE”) WITH RESPECT TO EACH PARCEL OF THE SUBSTITUTED PROPERTY, IN
SUBSTANTIALLY THE FORM OF THE MORTGAGES DELIVERED ON OR PRIOR TO THE CLOSING
DATE, WITH SUCH MODIFICATIONS THERETO AS SHALL BE ADVISABLE AND ARE REASONABLY
ACCEPTABLE TO THE AGENT WITH RESPECT TO THE LOCAL JURISDICTIONS IN WHICH THE
SUBSTITUTED PROPERTY IS LOCATED;


 

(ii)                an ALTA extended coverage title policy or policies, in form
and substance and in amounts and with such endorsements as are reasonably
acceptable to the Agent, with respect to each Substituted Property Mortgage;

 

(iii)             duly executed UCC-3 Termination Statements or such other
instruments or evidence, in form and substance satisfactory to the Agent, as
shall be necessary to terminate and satisfy all Liens, if any, on the
Substituted Property;

 

2

--------------------------------------------------------------------------------


 

(iv)            to the extent reasonably requested by the Agent or the Majority
Lenders, environmental audits, surveys, title reports and any other document
reasonably requested by the Agent, the Majority Lenders or any Lender, as
applicable, with respect to the Substituted Property, in each case in form and
substance satisfactory to the Agent, the Majority Lenders and such Lender, as
applicable; and

 

(v)               opinions of counsel for the Borrower which is the owner of the
Substituted Property as the Agent shall reasonably request, in a form, scope and
substance reasonably satisfactory to the Agent and its counsel

 


(G)           BORROWERS SHALL HAVE PAID ALL REASONABLE COSTS RELATED TO SUCH
PROPERTY SUBSTITUTION, INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES
OR FEES RELATED TO APPRAISERS, AND CONSULTANTS, FILING FEES AND THE COST OF ALTA
EXTENDED COVERAGE TITLE POLICIES FOR THE SUBSTITUTED PROPERTY REQUIRED ABOVE, IN
CONNECTION WITH ANY REQUEST FOR PROPERTY SUBSTITUTION, AND AS A CONDITION TO
SUCH SUBSTITUTION, THE BORROWERS SHALL HAVE PROVIDED EVIDENCE TO THE AGENT THAT
BORROWERS HAVE PAID, OR MADE ARRANGEMENT SATISFACTORY TO THE AGENT FOR THE
PAYMENT OF, ALL SUCH COSTS WHICH BECAME DUE AND PAYABLE PRIOR TO OR CONCURRENTLY
WITH SUCH PROPERTY SUBSTITUTION; AND


 


(H)           THE BORROWERS SHALL EXECUTE SUCH OTHER DOCUMENTS AND AGREEMENTS AS
THE AGENT MAY REQUIRE TO ENCUMBER THE SUBSTITUTED PROPERTY AND AMEND THE LOAN
DOCUMENTS TO REFLECT THE REPLACEMENT OF THE SUBSTITUTED PROPERTY FOR THE
REPLACED PROPERTY; AND


 


(I)            NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PROPERTY SUBSTITUTION UNDER THE
TERMS OF ANY SUBORDINATED DEBT.


 

Upon a substitution of Substituted Property pursuant to the provisions of this
Section 2.8, all Liens on the Replaced Property in favor of the Agent for the
benefit of itself and the Lenders shall be released and the Lenders hereby
authorize the Agent (i) to execute such documents and take such further action
as reasonably requested by the Borrowers or determined by the Agent, in
furtherance of this Section 2.8 and (ii) to transfer from the Term Loan Cash
Collateral Account any Replaced Property that formerly constituted Substituted
Cash Collateral for further application in accordance with Section 3.4(d).  For
the avoidance of doubt, following the substitution of any Replaced Property with
any Substituted Property in accordance with this Section 2.8, such Replaced
Property shall no longer constitute Mortgaged Property, Term Loan Collateral or
Real Estate Subfacility Assets for any purpose under this Agreement and Schedule
6.11 shall be deemed modified accordingly.

 

Notwithstanding anything contained herein to the contrary, the Borrowers may, at
any time and from time to time direct the Agent to release all or a portion of
the Substituted Cash Collateral from the Term Loan Cash Collateral Account and
apply all such released Substituted Cash Collateral to prepay the principal of
the Term Loan in accordance with Section 3.4(c)(ii).”

 


1.2           ADDITION OF NEW SECTION 2.9.  A NEW SECTION 2.9 SHALL BE ADDED
IMMEDIATELY AFTER SECTION 2.8 AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

“2.9         Substitution of Term Loan Collateral with Cash Collateral.  The
Borrowers may from time to time provide substitute cash collateral (the
“Substituted Cash Collateral”) for any Term Loan Collateral (“Replaced Term Loan
Collateral”); provided that for each such substitution (a “Cash Collateral
Substitution”) the following conditions are satisfied with respect to such Cash
Collateral Substitution and the applicable Substituted Cash Collateral:

 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BOTH
BEFORE AND AFTER GIVING EFFECT TO SUCH CASH COLLATERAL SUBSTITUTION;


 


(B)           THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF AND
BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH CASH COLLATERAL
SUBSTITUTION;


 


(C)           SUCH SUBSTITUTED CASH COLLATERAL IS LIMITED TO THE NET PROCEEDS
(OR A PORTION THEREOF AT LEAST EQUAL TO THE 100% REQUIREMENT SET FORTH IN
SECTION 2.9(E)(I)) FROM THE SALE OF TERM LOAN COLLATERAL THAT BECOMES REPLACED
TERM LOAN COLLATERAL CONCURRENTLY WITH SUCH SALE;


 


(D)           THE APPLICABLE SUBSTITUTED CASH COLLATERAL IS FREE AND CLEAR OF
ALL LIENS OTHER THAN LIENS DESCRIBED IN CLAUSES (A), (B) AND (N) (SOLELY TO THE
EXTENT SUCH LIENS ARE IN FAVOR OF THE DEPOSITARY BANK PARTY TO THE TERM LOAN
CASH COLLATERAL ACCOUNT AGREEMENT) OF THE DEFINITION OF PERMITTED LIENS;


 


(E)           SUCH CASH COLLATERAL SUBSTITUTION (I) SHALL BE EQUAL TO OR GREATER
THAN 100% OF THE VALUE ATTRIBUTED TO THE REPLACED TERM LOAN COLLATERAL AS SET
FORTH SCHEDULE 6.11, AS SUCH SCHEDULE MAY BE DEEMED AMENDED IN ACCORDANCE WITH
SECTION 2.8, AND (II) SHALL BE DEPOSITED INTO A SEGREGATED CASH COLLATERAL
ACCOUNT (THE “TERM LOAN CASH COLLATERAL ACCOUNT”) HELD WITH THE COLLATERAL
AGENT, ON TERMS SATISFACTORY TO THE COLLATERAL AGENT, AND IN THE NAME OF THE
COLLATERAL AGENT AND FOR THE BENEFIT OF THE LENDERS;


 


(F)            THE AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING:


 


(I)            A FULLY EXECUTED RESTRICTED ACCOUNT AGREEMENT (THE “TERM LOAN
CASH COLLATERAL ACCOUNT AGREEMENT”) WITH RESPECT TO THE TERM LOAN CASH
COLLATERAL ACCOUNT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT; AND


 

(ii)           opinions of counsel for the Borrower which is the owner of the
Substituted Cash Collateral as the Agent shall reasonably request, in a form,
scope and substance reasonably satisfactory to the Agent and its counsel;

 


(G)           THE BORROWERS SHALL EXECUTE SUCH OTHER DOCUMENTS AND AGREEMENTS AS
THE AGENT MAY REQUIRE TO ENCUMBER THE SUBSTITUTED CASH COLLATERAL AND AMEND THE
LOAN DOCUMENTS TO REFLECT THE REPLACEMENT OF THE SUBSTITUTED CASH COLLATERAL FOR
THE REPLACED TERM LOAN COLLATERAL; AND


 


(H)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BOTH
BEFORE AND AFTER GIVING EFFECT TO SUCH CASH COLLATERAL SUBSTITUTION UNDER THE
TERMS OF ANY SUBORDINATED DEBT.

 

4

--------------------------------------------------------------------------------


 

Upon a substitution of Substituted Cash Collateral pursuant to the provisions of
this Section 2.9, all Liens on the Replaced Term Loan Collateral in favor of the
Agent for the benefit of itself and the Lenders shall be released and the
Lenders hereby authorize the Agent to execute such documents and take such
further action as reasonably requested by the Borrowers or determined by the
Agent, in furtherance of this Section 2.9.  For the avoidance of doubt,
following the substitution of any Replaced Term Loan Collateral with any
Substituted Cash Collateral in accordance with this Section 2.9, such Replaced
Term Loan Collateral shall no longer constitute Mortgaged Property or Term Loan
Collateral for any purpose under this Agreement and Schedule 6.11 shall be
deemed modified accordingly.”

 

1.3           Amendment to Section 3.4.  Clauses (c) and (d) of Section 3.4
shall be amended by deleting such clauses (c) and (d) in their entirety and
replacing it with the following:

 


“(C)                   IMMEDIATELY UPON ANY RECEIPT BY ANY LOAN PARTY OF
PROCEEDS OF (I) ANY DISPOSITION OF ANY TERM LOAN COLLATERAL (OTHER THAN, FOR THE
AVOIDANCE OF DOUBT, THE DISPOSITION OF TERM LOAN COLLATERAL DESCRIBED IN
SECTION 2.9(C) MADE CONCURRENTLY WITH BOTH SUCH TERM LOAN COLLATERAL BECOMING
REPLACED TERM LOAN COLLATERAL AND THE DEPOSIT OF THAT PORTION OF THE NET
PROCEEDS THEREOF CONSTITUTING SUBSTITUTED CASH COLLATERAL INTO THE TERM LOAN
CASH COLLATERAL ACCOUNT IN ACCORDANCE WITH SECTION 2.9), FMC SHALL REPAY THE
TERM LOAN IN AN AMOUNT EQUAL TO ALL SUCH PROCEEDS, NET OF (A) COMMISSIONS AND
OTHER CUSTOMARY TRANSACTION COSTS, FEES AND EXPENSES PROPERLY ATTRIBUTABLE TO
SUCH TRANSACTION AND PAYABLE BY A LOAN PARTY IN CONNECTION THEREWITH (OTHER THAN
ANY AMOUNTS PAYABLE TO ANY AFFILIATE), (B) TRANSFER TAXES, (C) AMOUNTS PAYABLE
TO HOLDERS OF SENIOR LIENS (TO THE EXTENT THAT SUCH LIENS ARE PERMITTED LIENS),
IF ANY AND (D) AN APPROPRIATE RESERVE FOR INCOME TAXES IN ACCORDANCE WITH GAAP
IN CONNECTION THEREWITH (THE “NET PROCEEDS”) OR (II) ANY WITHDRAWAL OF FUNDS
FROM THE TERM LOAN CASH COLLATERAL ACCOUNT MADE WITHOUT A CORRESPONDING
REPLACEMENT OF SUCH TERM LOAN COLLATERAL WITH COLLATERAL CONSTITUTING REAL
ESTATE IN ACCORDANCE WITH SECTION 2.8 HEREOF, FMC SHALL REPAY THE TERM LOAN IN
AN AMOUNT EQUAL TO ALL SUCH PROCEEDS.  AFTER THE TERM LOAN HAS BEEN REPAID IN
FULL, ANY REMAINING NET PROCEEDS OR PROCEEDS OF THE WITHDRAWAL OF SUCH FUNDS
SHALL BE APPLIED TO THE REVOLVING LOANS, BUT WITHOUT REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS.


 


(D)                     IMMEDIATELY UPON ANY RECEIPT BY ANY LOAN PARTY OF
PROCEEDS (EXCLUDING (I) ASSETS OR OTHER PROPERTY RECEIVED IN EXCHANGE FOR ANY
EQUIPMENT SOLD, TRADED-IN OR EXCHANGED PURSUANT TO SECTION 7.9(B) HEREOF,
(II) PROCEEDS DEPOSITED AS SUBSTITUTED CASH COLLATERAL INTO THE TERM LOAN CASH
COLLATERAL ACCOUNT, BUT SOLELY FOR SO LONG AS (X) SUCH PROCEEDS ARE SO DEPOSITED
OR (Y) IF SO DEPOSITED AND THEN SUBSEQUENTLY RELEASED, ARE RELEASED SOLELY IN
ACCORDANCE WITH THE FINAL PARAGRAPH OF SECTION 2.8 AND APPLIED TO PREPAY THE
TERM LOAN IN ACCORDANCE WITH SECTION 3.4(C)(II) AND (III) PROCEEDS OF
DISPOSITIONS APPLIED IN ACCORDANCE WITH SECTION 3.4(C)) OF ANY DISPOSITION OF
ANY ASSETS (OTHER THAN INVENTORY SOLD IN THE ORDINARY COURSE OF BUSINESS AND),
THE BORROWERS SHALL REPAY THE REVOLVING LOANS IN AN AMOUNT EQUAL TO THE NET
PROCEEDS OF SUCH DISPOSITION, BUT WITHOUT REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS.”


 

1.4           Amendment to Section 7.9.  Subclause (j) of Section 7.9 shall be
amended by inserting the words “and to the extent” immediately prior to the
words “required by Section 3.4(c)” in the fifth line thereof.

 

5

--------------------------------------------------------------------------------


 


1.5           AMENDMENT TO SECTION 11.1.  SUBCLAUSE (C) OF
SECTION 11.1(A)(II) SHALL BE AMENDED BY INSERTING THE WORDS “, SECTION 2.9”
IMMEDIATELY FOLLOWING THE WORDS “PERMITTED BY SECTION 2.8” IN THE SECOND LINE
THEREOF.


 

1.6           Amendment to Section 12.11.  Subclause (vi) of
Section 12.11(a) shall be amended by deleting such subclause (vi) in its
entirety and replacing it with the following:

 

“(vi) constituting Replaced Property or Replaced Term Loan Collateral (as such
terms are defined in Section 2.8 and Section 2.9, respectively), provided that
the conditions to release set forth in such Section 2.8 or Section 2.9, as
applicable, have been satisfied;”

 


1.7           AMENDMENT TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  ANNEX A
SHALL BE AMENDED AS FOLLOWS:


 


(A)           THE FOLLOWING DEFINITIONS SHALL BE ADDED TO ANNEX A OF THE CREDIT
AGREEMENT IN ALPHABETICAL ORDER:


 


““CASH COLLATERAL SUBSTITUTION” HAS THE MEANING SPECIFIED IN SECTION 2.9.”


 


““REPLACED TERM LOAN COLLATERAL” HAS THE MEANING SPECIFIED IN SECTION 2.9.”


 

““Substituted Cash Collateral” has the meaning specified in Section 2.9.”

 

““Term Loan Cash Collateral Account “ has the meaning specified in
Section 2.9(e).”

 

““Term Loan Cash Collateral Account Agreement” has the meaning specified in
Section 2.9(f).”

 


(B)           THE DEFINITIONS OF EACH OF THE TERMS “MORTGAGED PROPERTY”, “NET
PROCEEDS” AND “TERM LOAN COLLATERAL” SHALL BE DELETED IN THEIR ENTIRETY AND
REPLACED WITH THE FOLLOWING DEFINITIONS:


 

““Mortgaged Property” means the Real Estate identified as such on Schedule 6.11
attached hereto (as substituted pursuant to Section 2.8 or Section 2.9 from time
to time).  For the avoidance of doubt, following the substitution of any
Replaced Property or Replaced Term Loan Collateral with any Substituted Property
or Substituted Cash Collateral in accordance with Section 2.8 or Section 2.9,
such Replaced Property shall no longer constitute Mortgaged Property for any
purpose hereunder and Schedule 6.11 shall be deemed modified accordingly.”

 

““Net Proceeds” has the meaning specified in Section 3.4(c).”

 

‘“Term Loan Collateral” means the Real Estate identified as such Schedule 6.11
attached hereto (as substituted pursuant to Section 2.8 and Section 2.9 from
time to time) and any Substituted Cash Collateral.  For the avoidance of doubt,
following the substitution of any Replaced Property with any Substituted
Property in accordance with Section 2.8 or the

 

6

--------------------------------------------------------------------------------


 

substitution of any Replaced Term Loan Collateral with any Substituted Cash
Collateral in accordance with Section 2.9, such Replaced Property or Replaced
Term Loan Collateral shall no longer constitute Term Loan Collateral for any
purpose hereunder and Schedule 6.11 shall be deemed modified accordingly.”

 


2.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH OF
FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND THE AGENT
THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


2.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT OF
GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


2.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.


 


2.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH
LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY DO NOT
AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF THE GOVERNING
DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY REQUIREMENT OF
LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AGENCY
BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (D) ANY INDENTURE,
AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY PROPERTY OF
ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY CONSENT OR APPROVAL
OF ANY PERSON.


 


2.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE
AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND ENFORCEABLE
FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


 


2.5   NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


2.6   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.

 

7

--------------------------------------------------------------------------------


 


3.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT SHALL BE
EFFECTIVE ONLY IF AND WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE
BEEN DELIVERED TO THE AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD,
THE BORROWERS AND EACH LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:


 


3.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


3.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


3.3   DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


 


4.     EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE
DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3.


 


5.     EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN DOCUMENT. 
FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.


 


6.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


7.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


 


8.     NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.


 


9.     COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE AGREEMENT OF
THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF ANY LOAN
DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT

 

8

--------------------------------------------------------------------------------


 


DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.


 


10.   CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWERS

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By:

FLEETWOOD GENERAL PARTNER

 

 

OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

 

Fifth Amendment and Consent of Guarantors

 

S-1

--------------------------------------------------------------------------------


 

 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

Fifth Amendment and Consent of Guarantors

 

S-2

--------------------------------------------------------------------------------


 

GUARANTOR

 

FLEETWOOD ENTERPRISES, INC., as the

 

 

Guarantor

 

 

 

 

 

 

 

 

By:

  /s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

Fifth Amendment and Consent of Guarantors

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

 

BANK OF AMERICA, N.A., as the Agent and

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Todd Eggertsen

 

 

Name:

Todd Eggertsen

 

 

Title:

Vice President

 

 

Fifth Amendment and Consent of Guarantors

 

S-4

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO FOOTHILL, INC., fka

 

 

FOOTHILL CAPITAL CORPORATION, as

 

 

a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Juan Barrera

 

 

Name:

Juan Barrera

 

 

Title:

Vice President

 

 

Fifth Amendment and Consent of Guarantors

 

S-5

--------------------------------------------------------------------------------


 

 

 

THE CIT GROUP/BUSINESS CREDIT,

 

 

INC., as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Mark J. Long

 

 

Name:

Mark J. Long

 

 

Title:

Vice President

 

 

Fifth Amendment and Consent of Guarantors

 

S-6

--------------------------------------------------------------------------------


 

 

 

TEXTRON FINANCIAL CORPORATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Norbert Schmidt

 

 

Name:

Norbert Schmidt

 

 

Title:

Senior Account Executive

 

Fifth Amendment and Consent of Guarantors

 

S-7

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

 

a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Robin L. Arriola

 

 

Name:

Robin L. Arriola

 

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

 

WACHOVIA CAPITAL FINANCE

 

 

CORPORATION (WESTERN), as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ Gary Whitaker

 

 

Name:

Gary Whitaker

 

 

Title:

Director

 

S-9

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the       day of                 , 2008.

 

 

GUARANTORS

 

FLEETWOOD ENTERPRISES, INC.

 

 

FLEETWOOD CANADA LTD.

 

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

 

 

 

By:

  /s/ Boyd R. Plowman

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

S-10

--------------------------------------------------------------------------------